COURT OF APPEALS OF VIRGINIA
PUBLISHED

            Present: Judges Beales, Russell and Senior Judge Haley
            Argued by videoconference


            NICHOLAS DeLUCA, S/K/A
             NICHOLAS TYLER DeLUCA

            v.       Record No. 1150-20-4

            COMMONWEALTH OF VIRGINIA
                                                                                  OPINION BY
            NICHOLAS DeLUCA                                               JUDGE WESLEY G. RUSSELL, JR.
                                                                                OCTOBER 26, 2021
            v.       Record No. 1151-20-4

            COMMONWEALTH OF VIRGINIA


                            FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                            James C. Clark, Judge

                            Yancey Ellis (Carmichael Ellis & Brock, PLLC, on briefs), for appellant.

                            Craig W. Stallard, Senior Assistant Attorney General (Mark R.
                            Herring, Attorney General, on brief), for appellee.


                     In this consolidated appeal,1 Nicholas DeLuca argues the trial court erred in requiring his

            defense counsel to testify during DeLuca’s motion to withdraw his guilty pleas. He specifically

            argues that, by doing so, the trial court deprived him of his right to counsel at a critical stage of

            the proceedings. DeLuca also claims the trial court erred in denying his motion to withdraw his

            guilty pleas prior to sentencing. We disagree with DeLuca and affirm the judgment of the trial

            court.




                     1
                     DeLuca filed two separate notices of appeal independently raising the issues we address
            here. Because the facts and issues arise out of the same proceeding, this Court, by order dated
            June 9, 2021, consolidated the appeals for purposes of briefing and argument.
                                         BACKGROUND

       DeLuca was indicted on six counts of taking indecent liberties with a child with whom he

had a custodial or supervisory relationship in violation of Code § 18.2-370.1(A)(iii), and one

count of using a communications system to solicit a child in violation of Code § 18.2-374.3(D).

On March 2, 2020, DeLuca entered into a written plea agreement with the Commonwealth

regarding the charges. Per its terms, DeLuca pled guilty to the charges and, among other

stipulations, represented that he had “discussed with my attorney any registration consequences

under the Sex Offender and Crimes Against Minors Registry Act pursuant to Virginia Code

§ 9.1-900 et seq.” and also affirmed that he “underst[ood] that as a consequence of this

stipulation, my plea[s] will implicate a statutory duty to register under the Sex Offender and

Crimes Against Minors Registry Act pursuant to Virginia Code . . . § 9.1-900 et seq.” The

agreement was signed by DeLuca, his counsel, and the assistant Commonwealth’s attorney

prosecuting the case.

       At the plea hearing, the trial court reviewed the agreement with DeLuca and conducted a

standard plea colloquy. During the colloquy, DeLuca acknowledged that he had reviewed the

written agreement with his attorney, signed it, and that he was pleading guilty freely, voluntarily,

and with full understanding of the charges against him because he was guilty of the charged

crimes. He confirmed that the pleas were not coerced by anyone, that he had discussed the

possible punishments with his attorney, that he understood the potential sentence he faced, that it

was his own decision to plead guilty, and that he was satisfied with his lawyer’s services. The

trial court accepted DeLuca’s guilty pleas after finding that DeLuca entered them freely,

intelligently, and voluntarily.

       At the hearing, the prosecutor, without objection, proffered evidence regarding DeLuca’s

online contacts with, and eventual sexual abuse of, the victim, who was thirteen years old when

                                                -2-
he first encountered DeLuca. The child victim first met DeLuca online through an application

called Discord, which facilitated the exchange of voice and text messages. The Commonwealth

introduced copies of text messages exchanged between DeLuca and the victim from March 2016

to January 2019, and proffered evidence that DeLuca requested, and the victim submitted to,

various sexual activities, including anal intercourse. The Commonwealth further proffered that

between October 2017 and June 2018 the victim’s parents were paying DeLuca to assist the

victim with his online high school classes and his exams. The victim’s mother provided the

police with spreadsheet invoices that DeLuca had produced documenting his hours of work with

the victim, as well as copies of the checks she wrote to DeLuca for that work; the victim’s

parents paid DeLuca a total of $11,603.51 for 746 hours of work.

       Having accepted the pleas and heard the evidence, the trial court convicted DeLuca of the

offenses and ordered a psychosexual evaluation of DeLuca and a presentence report. The

sentencing hearing eventually was set for September 2020.

       Prior to the sentencing hearing, DeLuca, by counsel, filed a motion to withdraw his guilty

pleas, alleging that when he entered his pleas, he was “greatly mistaken about the consequences

of his guilty pleas.” Specifically, he argued that he thought he would be “automatically removed

from the sex offender registry after a period of ten years” when, in reality, his convictions would

require him to be on the sex offender registry for the remainder of his life.

       The trial court held a combined hearing on DeLuca’s motion to withdraw his pleas and

his sentencing on September 24, 2020. Before hearing evidence on sentencing, the trial court

allowed DeLuca to testify as to why he wished to withdraw his guilty pleas. DeLuca stated he

was “mistaken as to the effect” of the pleas because he believed he would need to register as a

sex offender for only ten years and not for the remainder of his life. He claimed that two prior

attorneys and the retained counsel that represented him at the time of his pleas had provided

                                                -3-
inaccurate information regarding his registration obligation. He also claimed to have “look[ed]”

at books in the law library at the Alexandria Detention Center and conducted research on the

internet that confirmed his mistaken belief that his registration obligation would last only ten

years. He testified that his family also had done research that confirmed his mistaken view that

the obligation would expire after ten years. In addition to his testimony regarding his registration

obligation, DeLuca, who did not deny sending the messages to the victim, claimed that he was

never the victim’s “supervisor.”

       During cross-examination, the Commonwealth played a recording of a jailhouse phone

call between DeLuca and his brother. During their conversation, DeLuca discussed his thoughts

about seeking to withdraw his guilty pleas. DeLuca implied that the victim likely would not

want to go forward with the case because “he’s going to just want it gone and done and over

with.” When asked by the prosecution if he stated to his brother that the victim, now an adult,

would not be interested in trying the case, DeLuca answered, “I do not believe I said exactly

that.” During the phone conversation from jail, DeLuca also expressed his preference to have a

different judge sentence him.

       The trial court then asked DeLuca if he had saved from his research “a single document

which you’ve read that you can present to the [c]ourt in which you saw that there was a ten-year

registration requirement?” Counsel interposed that no such document exists because it is a

“completely mistaken fact.”

       In further support of DeLuca’s motion, his counsel offered to proffer the conversation he

had had with the prosecutor regarding DeLuca’s motion to withdraw his pleas. The trial court

indicated that it was not getting involved in the parties’ settlement discussions. Counsel

explained to the trial court, “That’s what I’m asking, to present evidence.” The trial court

responded, “All right. Get up on the stand.” The prosecutor observed, “I don’t know that

                                                -4-
[counsel] can testify in this hearing and be counsel in this hearing at the same time.” DeLuca’s

counsel replied, “Well, there’s no other way to do it[,]” to which the prosecutor suggested

counsel withdraw from his representation of DeLuca. DeLuca’s counsel responded that the

Commonwealth’s suggestion that he cease being counsel was not an “appropriate request.”

       The trial court then swore in DeLuca’s counsel. The trial court opened the “questioning”

by instructing DeLuca’s counsel to “[s]ay what you want to say.”

       Counsel testified that he first learned of DeLuca’s desire to withdraw his guilty pleas

from the prosecutor, who had listened to DeLuca’s phone recordings from jail wherein DeLuca

stated that he planned to withdraw his pleas. In counsel’s subsequent discussions with DeLuca,

counsel learned of DeLuca’s claim that he had misunderstood that the registration requirement

would last for the remainder of his life. Counsel conceded that he did not “know whether I gave

him that incorrect information[,]” but stated that he did not “think it originated with me.”

Counsel thought DeLuca had developed the misimpression through “faulty research” and bad

advice from prior counsel. Counsel confirmed that DeLuca had asked him to verify his

understanding and that counsel had failed to “verify it correctly.” Later summarizing his

testimony in argument, counsel stated “I don’t think that he had . . . the right information on that,

Your Honor. And I take responsibility for that.”

       In subsequent argument on the motion, counsel argued that DeLuca was not engaging in

gamesmanship as the Commonwealth suggested, that he had presented a reasonable defense

concerning the nature of his relationship with the victim, and that the Commonwealth would

suffer no prejudice if DeLuca were allowed to withdraw his guilty pleas.

       The trial court denied DeLuca’s motion to withdraw his pleas, specifically rejecting the

claimed factual basis underlying the motion. The trial court noted that at the guilty plea hearing

DeLuca had attested that he understood the consequence of having to register as a sex offender

                                                -5-
under Virginia law, which “explicitly set forth registration requirements that are far more rigid

than the ten years that Mr. DeLuca would have the [c]ourt believe he learned from” other

sources. The trial court found that when DeLuca entered his guilty pleas, he understood the

consequences of having to register as a sex offender. The trial court found incredible DeLuca’s

claim that multiple separate sources each provided DeLuca with the exact same erroneous

information, stating, “[i]t’s amazing that those suggestions from independent sources would’ve

been as consistent as Mr. DeLuca claims them to be, when, in fact, they were all wrong.” When

asked by the Commonwealth to make specific factual findings, the trial court responded by

stating: “I think there’s clearly prejudice to the Commonwealth because just the lapse of time

and the failure of memory. I don’t think that there’s a showing of a good faith defense. And I

don’t think that he was mistaken under the terms of the plea[s].” Having rejected the motion, the

trial court sentenced DeLuca consistent with his pleas.

       This appeal followed. DeLuca first argues that the trial court “erred by requiring defense

counsel to testify during [his] motion to withdraw his guilty plea[s]” because doing so “depriv[ed

him] of the right to counsel at a critical stage of the case.” He also contends that the trial court

“erred when it denied [his] motion to withdraw his guilty plea[s].”2

                                            ANALYSIS

                                        I. Standard of review

       “The Sixth Amendment to the United States Constitution provides: ‘In all criminal

prosecutions, the accused shall enjoy the right . . . to have the Assistance of Counsel for his

defence.’” Spence v. Commonwealth, 60 Va. App. 355, 369-70 (2012) (ellipsis in original)

(quoting U.S. Const. amend. VI). As a result, DeLuca’s argument that the trial court denied him




       2
           DeLuca obtained new counsel to pursue the appeal.
                                              -6-
his right to the assistance of counsel raises a constitutional question subject to de novo review in

this Court. Huguely v. Commonwealth, 63 Va. App. 92, 106-07 (2014).

        In contrast, we review DeLuca’s second argument, that the trial court erred in denying his

motion to withdraw his guilty pleas, for an abuse of discretion. Howell v. Commonwealth, 60

Va. App. 737, 745 (2012); see Parris v. Commonwealth, 189 Va. 321, 324 (1949). “Only when

reasonable jurists could not differ can we say an abuse of discretion has occurred.” Ramsey v.

Commonwealth, 65 Va. App. 593, 599 (2015) (quoting Williams v. Commonwealth, 59

Va. App. 238, 246-47 (2011)). Accordingly, we may reverse a trial court’s denial of the motion

“only upon ‘clear evidence that [the decision] was not judicially sound[.]’” Jefferson v.

Commonwealth, 27 Va. App. 477, 488 (1998) (first alteration in original) (quoting Nat’l Linen

Serv. v. Parker, 21 Va. App. 8, 19 (1995)). Finally, in conducting our review, “we are bound by

the trial court’s findings of historical fact unless ‘plainly wrong’ or without evidence to support

them . . . .” Branch v. Commonwealth, 60 Va. App. 540, 548 (2012) (ellipsis in original)

(quoting McGee v. Commonwealth, 25 Va. App. 193, 198 (1997) (en banc)).

                               II. Deprivation of the right to counsel

        As noted above, the Sixth Amendment to the United States Constitution entitled DeLuca

to the “assistance of counsel” during the “criminal prosecution[]” underlying this appeal.

U.S. Const. amend. VI. A “defendant’s constitutional right to counsel attaches not only at the

trial itself, but also at any critical stage where the ‘substantial rights’ of the accused may be

affected.” Browning v. Commonwealth, 19 Va. App. 295, 298 (1994). Because a hearing on a

motion to withdraw a guilty plea is a “critical stage of the proceedings” to which the

constitutional right to counsel attaches, id., the right applies here.

        Relying heavily on our decision in Browning, DeLuca claims that, by “requiring” his

counsel to testify at the hearing, the trial court denied him the assistance of counsel because his

                                                  -7-
counsel could not serve as both lawyer and witness at the same time. From this, he argues that

he was “without the assistance of counsel, during a critical stage of the proceedings, i.e., the

questioning of his defense counsel during his motion to withdraw his pleas.” DeLuca’s reliance

on Browning is misplaced.

       As DeLuca does here, the defendant in Browning sought to withdraw his previously

made pleas. 19 Va. App. at 297. Unlike DeLuca, Browning also asked the trial court to remove

his then counsel. Id. The trial court held one hearing on both motions, and “[a]fter hearing the

reasons why [Browning] wanted [his lawyer] dismissed, the trial judge, sua sponte, called [the

lawyer] as a witness.” Id. The lawyer objected, arguing “that his client would be unrepresented

if [the lawyer] testified.” Id. at 299. The trial court overruled the objection and directed the

lawyer to testify, leading the lawyer to testify over Browning’s objection and against Browning’s

interests, which “effectively forced [Browning] to present his motion to substitute new counsel

on his own.” Id. at 298-99. Concluding that “when [Browning]’s counsel took the stand to

testify as to matters against his client’s interests, appellant was deprived of his right to

counsel[,]” id. (emphasis added), we reversed the judgment of the trial court.

       The differences between Browning and the instant case are significant. Here, although

counsel would have preferred to proffer the information (presumably to avoid both being placed

under oath and subjected to cross-examination), neither DeLuca nor his counsel objected to

counsel testifying. In fact, it was DeLuca’s counsel who stated that “there’s no other way to do

it” after the trial court had indicated that a proffer was unacceptable as evidence. Furthermore,

neither DeLuca nor his counsel was seeking the removal of counsel. Thus, unlike Browning,

DeLuca was not “forced to present his motion . . . on his own.” Id. at 299. To the contrary,

DeLuca’s counsel continued serving as counsel throughout the proceeding, making argument on

the motion after his stint on the witness stand.

                                                   -8-
       Importantly, unlike the situation in Browning, DeLuca’s counsel did not testify adversely

to DeLuca. All of the testimony provided by DeLuca’s counsel was consistent with DeLuca’s

position and testimony. Although indicating he did not believe he was the original source for

DeLuca’s claimed belief that his registration requirement would last only ten years, counsel

testified that DeLuca told him that was DeLuca’s understanding and that counsel did not

disabuse DeLuca of that idea. In short, counsel took responsibility for the alleged

misunderstanding.

       That counsel’s testimony was in support of DeLuca is significant; not only was any

potential harm to DeLuca from the trial court’s requiring counsel to testify diminished, but also

destroyed any argument that DeLuca effectively was without counsel because his counsel’s

interests and testimony diverged from his own. As such divergence was central to our holding in

Browning, it renders Browning inapposite here.

       It is true that, in general, lawyers should not appear as witnesses in cases in which they

are counsel. This general prohibition, colloquially referred to as the “lawyer-witness rule,” is set

out in Rule 3.7 of the Rules of Professional Conduct, which provides that “[a] lawyer shall not

act as an advocate in an adversarial proceeding in which the lawyer is likely to be a necessary

witness[.]” RPC 3.7(a). The general prohibition, however, is subject to certain exceptions, some

of which are applicable to DeLuca’s situation.

       Specifically, RPC 3.7(a)(3) allows a lawyer to appear as both counsel and a witness in the

same proceedings if “disqualification of the lawyer would work substantial hardship on the

client.” That is, in essence, the position DeLuca took in response to the Commonwealth’s

objection to counsel testifying and accompanying suggestion that DeLuca’s counsel withdraw.

Furthermore, RPC 3.7(b) provides that

               [i]f, after undertaking employment in contemplated or pending
               litigation, a lawyer learns or it is obvious that the lawyer may be
                                                 -9-
               called as a witness other than on behalf of the client, the lawyer
               may continue the representation until it is apparent that the
               testimony is or may be prejudicial to the client.

Because counsel’s testimony was never “prejudicial” to DeLuca, counsel’s appearance as both

lawyer and witness at the hearing was not automatically prohibited by the lawyer-witness rule.3

       Ultimately, DeLuca’s challenge based on his claim of being deprived of counsel fails

because he never was deprived of counsel. His counsel represented him at the hearing on the

motion, argued the motions, and in no way undermined DeLuca’s position with his testimony.

His response to the open-ended question asked by the trial court allowed him to provide any and

all information he would have offered via proffer, and the mere fact that he was under oath and

subject to cross-examination did not prevent him from attempting to advance DeLuca’s interests.

As such, DeLuca’s counsel was, at all times during the hearing, DeLuca’s counsel both

nominally and in fact. Accordingly, DeLuca’s Sixth Amendment right to counsel was not

violated.

                                 III. Withdrawal of guilty pleas

       Code § 19.2-296 provides, in pertinent part, that “[a] motion to withdraw a plea of guilty

or nolo contendere may be made only before sentence is imposed or imposition of a sentence is

suspended[.]” The granting of such a presentencing motion, however, is not automatic. A


       3
         In the comments to RPC 3.7, the drafters note that the circumstances in which a lawyer
is adverse to his client is not the sole reason for the lawyer-witness rule. Specifically, Comment
2 to RPC 3.7 provides:

               The opposing party has proper objection where the combination of
               roles may prejudice that party’s rights in the litigation. A witness
               is required to testify on the basis of personal knowledge, while an
               advocate is expected to explain and comment on evidence given by
               others. It may not be clear whether a statement by an advocate
               witness should be taken as proof or as an analysis of the proof.

The Commonwealth’s objection to counsel testifying thus may have been well founded, but that
issue is not before us in this appeal.
                                           - 10 -
motion to withdraw should be granted if the movant can establish the following: (1) “the plea of

guilty was submitted in good faith under an honest mistake of material fact or facts, or . . . it was

induced by fraud, coercion or undue influence and would not otherwise have been made[,]”

Parris, 189 Va. at 324; (2) “the evidence supporting the motion shows that there is a reasonable

defense to be presented” to the charge, Justus v. Commonwealth, 274 Va. 143, 154 (2007);

(3) granting the motion will not unduly prejudice the Commonwealth, Small v. Commonwealth,

292 Va. 292, 298 (2016); and (4) the motion to withdraw the plea was not filed “merely to cause

undue delay in the administration of justice or [otherwise represents] bad faith or misconduct by

or on behalf of the defendant[,]” Hubbard v. Commonwealth, 60 Va. App. 200, 211 n.4 (2012).

It is not enough for a defendant to merely assert these things, but rather, the assertions must be

“sustained by proofs[.]” Justus, 274 Va. at 153 (quoting Parris, 189 Va. at 325).

       The trial court found that DeLuca failed to make the requisite showings. Specifically, the

trial court rejected DeLuca’s contention that he was mistaken about the reporting obligation

when he entered his pleas. The trial court explained its conclusion in this regard, noting that it

was unbelievable that four independent sources all provided DeLuca the exact same

misinformation.

       Implicit in the trial court’s conclusion that DeLuca’s stated reason for withdrawing the

pleas was a lie is a finding that the motion to withdraw was not filed in good faith. Such a

conclusion not only is supported by DeLuca’s prevarication, but also by the recording of the

jailhouse phone call that was admitted into evidence at the hearing. DeLuca’s own words in that

recording support a conclusion that he was seeking to withdraw his pleas because the victim,

now an adult, might decide to let the matter drop and in hopes of manipulating the proceedings

so his case would be heard before a different judge.




                                                - 11 -
       As noted above, we are bound by the trial court’s findings related to the facts DeLuca

was required to establish “unless [they are] ‘plainly wrong’ or without evidence to support

them . . . .” Branch, 60 Va. App. at 548. Because the record supports the conclusions that,

despite his claims at the hearing, DeLuca was not mistaken about his reporting obligation when

he entered his pleas and that the motion to withdraw was filed in bad faith, the trial court did not

err in refusing to allow DeLuca to withdraw his pleas.4

                                          CONCLUSION

       For the foregoing reasons, we conclude that the trial court did not deprive DeLuca of his

right to counsel and did not err in refusing to allow DeLuca to withdraw his guilty pleas.

Accordingly, the judgment of the trial court is affirmed.

                                                                                          Affirmed.




       4
          The trial court rejected DeLuca’s motion for additional reasons, including the lack of a
good-faith defense and potential prejudice to the Commonwealth. We do not address these
alternative bases for the trial court’s decision because addressing them is unnecessary to resolve
DeLuca’s appeal and we strive to resolve cases on the “best and narrowest grounds available.”
Delp v. Commonwealth, 72 Va. App. 227, 235 n.4 (2020) (quoting Commonwealth v. Swann,
290 Va. 194, 196 (2015)).
                                                 - 12 -